Case 3:20-cv-00098-REP Document 108 Filed 04/06/20 Page 1 of 4 PageID# 3004



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

                                                   )
 STEVES AND SONS, INC.,                            )
                                                   )
                       Plaintiff,                  )
                                                   )       Civil Action No. 3:20-cv-000098
 v.                                                )
                                                   )
 JELD-WEN, INC.,                                   )
                                                   )
                       Defendant.                  )
                                                   )


                                    JOINT STIPULATION

       Steves and Sons, Inc. (“Steves”) and JELD-WEN, Inc. (“JELD-WEN”) hereby stipulate

to the following:

       WHEREAS on February 14, 2020 Steves filed its Complaint (Dkt. 6); and

       WHEREAS on March 27, 2020 JELD-WEN filed a Motion to Dismiss Counts One and

Two of Steves’ Complaint (Dkt. 80); and

       WHEREAS on April 1, 2020 counsel for Steves informed counsel for JELD-WEN of

Steves’ intention to file an Amended Complaint and provided to JELD-WEN’s counsel a copy of

the Amended Complaint;

       WHEREAS on April 4, 2020 Steves filed its Amended Complaint; and

       WHEREAS counsel for the parties have conferred about how most efficiently to proceed

given the pendency of JELD-WEN’s Motion to Dismiss and Steves’ Amended Complaint.

       In consideration of the foregoing, the parties have agreed to the following:
Case 3:20-cv-00098-REP Document 108 Filed 04/06/20 Page 2 of 4 PageID# 3005



        1.      In order to spare JELD-WEN the necessity of filing another Motion to Dismiss,

Steves shall treat JELD-WEN’s pending Motion to Dismiss as though it had been asserted as to

Steves’ Amended Complaint;

        2.      Steves agrees that nothing in this Stipulation shall prejudice JELD-WEN’s

arguments in support of its Motion to Dismiss; and

        3.      Steves shall file its Opposition to JELD-WEN’s Motion to Dismiss not later than

April 10, 2020, and JELD-WEN shall file its Reply not later than six calendar days after Steves

files its Opposition.



Dated: April 06, 2020



                                              Respectfully submitted,

                                             STEVES AND SONS, INC.

                                             By:     /s/ Lewis F. Powell III
                                             Lewis F. Powell III (VSB No. 18266)
                                             Michael Shebelskie (VSB No. 27459)
                                             Maya M. Eckstein VSB No. 41413)
                                             HUNTON ANDREWS KURTH LLP
                                             Riverfront Plaza, East Tower
                                             951 East Byrd Street
                                             Richmond, Virginia 23219-4074
                                             Telephone: (804) 788-8200
                                             Facsimile: (804) 788-8218
                                             lpowell@hunton.com
                                             mshebelskie@hunton.com
                                             meckstein@hunton.com




                                                2
Case 3:20-cv-00098-REP Document 108 Filed 04/06/20 Page 3 of 4 PageID# 3006



                                  Glenn D. Pomerantz
                                  Kyle W. Mach
                                  Emily Curran-Huberty
                                  MUNGER, TOLLES & OLSON LLP
                                  355 S. Grand Avenue, 50th Floor
                                  Los Angeles, CA 90071
                                  Telephone: (213) 683-9132
                                  Facsimile: (213) 683-5161

                                  Marvin G. Pipkin
                                  Kortney Kloppe-Orton
                                  PIPKIN LAW
                                  10001 Reunion Place, Suite 6400
                                  San Antonio, TX 78216
                                  Telephone: (210) 731-6495
                                  Facsimile:     (210) 293-2139
                                  Attorneys for Plaintiff



                                  JELD-WEN, Inc.

                                  By counsel

                                  /s/ Brian C. Riopelle
                                  Brian C. Riopelle (VSB #36454)
                                  Gregory J. DuBoff (VSB # 82062)
                                  McGuireWoods LLP
                                  Gateway Plaza
                                  800 East Canal Street
                                  Richmond, VA 23219
                                  (804) 775-1084 – Tel.
                                  (804) 698-2150 – Fax
                                  briopelle@mcguirewoods.com
                                  gduboff@mcguirewoods.com
                                  Attorneys for Defendant




                                     3
Case 3:20-cv-00098-REP Document 108 Filed 04/06/20 Page 4 of 4 PageID# 3007




                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 4
